Cite as 2015 Ark. App. 138

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-499


LESTER PHILLIPS                                   Opinion Delivered   March 4, 2015
                               APPELLANT
                                                  APPEAL FROM THE JEFFERSON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-12-379]

STATE OF ARKANSAS                                 HONORABLE BERLIN C. JONES,
                                  APPELLEE        JUDGE

                                                  REMANDED TO SETTLE AND
                                                  SUPPLEMENT THE RECORD;
                                                  SUPPLEMENTATION OF THE
                                                  ADDENDUM ORDERED



                         RAYMOND R. ABRAMSON, Judge

       On October 30, 2013, Lester Phillips was convicted by a Jefferson County jury of

murder in the second degree. He was sentenced as a habitual offender to forty years in the

Arkansas Department of Correction. On appeal, Phillips asserts that the trial court abused its

discretion when it denied his timely motion for a mistrial. We do not reach the merits of

Phillips’s argument because we must remand for the record to be settled and supplemented,

and we order supplementation of the addendum.

       Although Phillips was found guilty of murder in the second degree, the jury-verdict

form reflecting his guilt is not included in the record. If anything material to either party is

omitted from the record by error or accident, this court can sua sponte direct that the

omission be corrected and that a supplemental record be certified and transmitted. Ark. R.
                                 Cite as 2015 Ark. App. 138

App. P.–Civ.(6)(e) (as made applicable to criminal cases by Ark. R. App. P.–Crim.4(a)); see

Whitson v. State, 2013 Ark. App. 730. Accordingly, we remand this case to the circuit court

to settle and supplement the record. Phillips has thirty days from the date of this opinion to

file a supplemental record with this court.

       Ark. Sup. Ct. R. 4-2(a)(8) requires the addendum to contain all documents in the

record that “are essential for the appellate court to confirm its jurisdiction, to understand the

case, and to decide the issues on appeal.” Specifically, the Rule states that, “in a case where

there is a jury trial, the jury’s verdict forms” must be included in the addendum. Ark. Sup.

Ct. R. 4-2(a)(8)(A)(i) (2014). Phillips has seven calendar days after the record is supplemented

to file a supplemental addendum. Ark. Sup. Ct. R. 4-2(b)(4). We strongly encourage counsel

to carefully review our rules, as well as the record and addendum, to ensure that no additional

deficiencies are present.

       Remanded to settle and supplement the record; supplementation of the addendum

ordered.

       HIXSON and HOOFMAN , JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                               2